EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Anthony Craig on 9/9/2021.
The application has been amended as follows:


1. (Currently amended) A fabric for abrading epithelial surfaces and collecting a histological tissue sample comprising:
a backing
a plurality of curved fenestrated loops comprising a short hook end and a first length attached to the backing material, where each curved fenestrated loop of the plurality of curved fenestrated loops is formed from each cut of a plurality of cuts on each loop of a plurality of loops at a distal location from the backing material, generating the curved fenestrated loop, where the first length is the distance from the top of the plurality of curved fenestrated loops to the backing material, where the plurality of curved fenestrated loops are arranged to form one or more channels, where the plurality of curved fenestrated loops have sufficient flexibility and rigidity to frictionally abrade an epithelial surface, where the first length is between 3 mm and 25 mm, where a distance from the top of the plurality of curved fenestrated loops to the bottom of the[[a]] short hook end is less than twenty (20) per cent of the first length, where rotation of the fabric pressed against the epithelial surface is adapted to abrade [[abrades]] the epithelial surface with the short hook end  adapted to release the histological 
a plurality of curved short arms with a second length attached to the backing material, where the second length is less than the first length, where the plurality of curved short arms are formed from on the plurality of loops, where each curved short arm of the plurality of curved short arms is adjacent to each curved fenestrated loop of the plurality of curved fenestrated loops, where the histological tissue sample is adapted to collect plurality of curved fenestrated loops do not fracture or separate under moderate pressure, where under applied pressure when the fabric is pressed and rotated against the epithelial surface the short hook end of the plurality of curved fenestrated loops is adapted to splay and separate the histological tissue sample 


6. (Currently amended) A fabric for removing and collecting a histological tissue sample from an epithelial surface comprising:
a backing material;
a plurality of curved fenestrated loops attached to the backing material each with a first length and including a short hook end, where the plurality of curved fenestrated loops have sufficient flexibility and rigidity to remove, collect and store the histological tissue sample from the[[an]] epithelial surface, where the first length is between 3 mm and 25 mm, where a distance from the top of the plurality of curved fenestrated loops to the bottom of the short hook end is less than 20% of the first length of the plurality of curved fenestrated loops, where rotation of the fabric pressed against the[[an]] epithelial surface is adapted to abrade adapted to release the histological 
a plurality of curved short arms with a second length attached to the backing material, where the second length is less than the first length, where each curved short arm of the plurality of curved short arms is adjacent to each curved fenestrated loop of the plurality of curved fenestrated loops, where the curved fenestrated loops do not separate under minimal pressure, where under applied pressure when the fabric is pressed against the epithelial surface the short hook end of the plurality of curved fenestrated loops further separate from the curved short arms thereby providing a collection well formed between the curved short arms and the curved fenestrated loops for the histological tissue sample.


histological tissue sample.

15-17. (Cancelled).

18. (Currently amended) The fabric of claim 6, where the backing material is adapted to be cut into uniform shapes.


19. (Currently amended) A method for removing and collecting a histological tissue sample from an epithelial surface comprising:
receiving a fabric attached to a platform, where the fabric includes a backing material adapted to be adhered to the platform and a plurality of curved fenestrated loops attached to the backing material having a length and sufficient flexibility and rigidity to remove and collect the histological tissue sample from the[[an]] epithelial surface, where each of the plurality of curved fenestrated loops includes a short hook end, where the length is between 3 mm and 25 mm, where a distance from the top of the plurality of curved fenestrated loops to the bottom of the short hook end is less than 20% of the length of the plurality of curved fenestrated loops, where the fabric includes a plurality of curved short arms, where each curved fenestrated loop of the plurality of curved fenestrated loops is formed from each cut of a plurality of cuts at a distal location from the backing material generating the short hook end, where each curved short arm of the plurality of curved short arms is formed from each cut of the plurality of cuts at the distal location, where each curved short arm of the plurality of curved short arms is adjacent to each curved fenestrated loop of the plurality of curved fenestrated loops, where the fenestrated loops do not fracture under minimal pressure, where under pressure when the fabric is pressed against the epithelial surface, the short hook end of the plurality of curved fenestrated loops separates from the curved short arms;
contacting the fabric to the epithelial surface;
applying pressure to the fabric in contact with the epithelial surface; and
rotating the platform clockwise and counterclockwise, where one or more short hook ends abrades the epithelial surface when rotated releasing the[[a]] histological tissue sample, where the plurality of curved fenestrated loops and curved short arms collect the histological tissue sample.

20. (Currently amended) The method of claim 19, where the short hook end applies frictional forces to the epithelial surface to excoriate the histological tissue sample under pressure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791